Order, Family Court, New York County (Leah Marks, J.), entered January 6, 1995, which denied appellant’s application for custody of the subject child, unanimously affirmed, without costs.
Family Court’s finding that a change of custody would not be in the child’s best interests is supported by the weight of the evidence, which shows that petitioner has had physical custody of the child since infancy and has consistently provided for his physical, medical, educational and social needs, and that the child enjoys ample visitation with appellant and his sister and stepsister (see, Eschbach v Eschbach, 56 NY2d 167, 173-174). Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.